DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for evaluating performance of an intraocular lens comprising all the specific elements with the specific combination including determining an initial start position with respect to an intraocular lens (IOL) being measured and providing a charge coupled device (CCD) in the initial start position, wherein the initial start position includes an initial angular position and an initial z-axis position; capturing a first image; repeatedly changing moving the relative angular position of the CCD with respect to the IOL from the initial start position and capturing subsequent images until the relative angular position of the CCD with respect to the IOL reaches a predetermined angular stop position; changing a relative z-axis position of the IOL with respect to the CCD and resetting the relative angular position of the CCD with respect to the IOL to the initial angular start position; repeatedly changing moving the relative angular position of the CCD with respect to the IOL and capturing subsequent images until the relative angular position of the CCD with respect to the IOL reaches the predetermined angular stop position; repeatedly changing moving the relative z-axis position of the IOL with respect to the CCD and capturing subsequent images until the relative z-axis position of the IOL with respect to the CCD reaches a predetermined z-axis stop position in set forth of claim 14, wherein dependent claims 15-24 are allowable by virtue of dependency on the allowed claim 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 12, 2022

							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886